              Case 2:20-cv-01147-RSM Document 23 Filed 11/17/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9   RENE RUBEN RAMIREZ                               Case No. C20-1147-RSM-BAT
10   ALATORRE,
                                                      ORDER GRANTING RELIEF FROM A
11                   Petitioner,                      DEADLINE
12                       v.
13
     NATHALIE R. ASHER, Director of the
14   Seattle Field Office of U.S.
     Immigration and Customs
15   Enforcement; et, al.,
16
                     Respondents.
17
            This matter comes before the Court on Petitioner’s Motion for Relief from a Filing
18
19   Deadline. Dkt. #22. Having considered the unopposed briefing submitted by the Petitioner, the

20   Court finds good cause and ORDERS that Petitioner’s Motion for Relief from a Filing
21
     Deadline, Dkt. #22, is GRANTED. The filing of Petitioner’s Objections on November 12, 2020,
22
     will be considered timely.
23
24          DATED this 17th day of November, 2020.

25
26
27
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER GRANTING RELIEF FROM A DEADLINE - 1
